06/22/2021
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                 May 12, 2021 Session

     STATE OF TENNESSEE v. JULIA HURLEY, LOUDON COUNTY
        COMMISSIONER FOR THE 2ND JUDICIAL DISTRICT

                Appeal from the Chancery Court for Loudon County
                  No. 12751 Frank V. Williams, III, Chancellor
                     ___________________________________

                           No. E2020-01674-COA-R10-CV
                       ___________________________________


We granted this extraordinary appeal to determine whether the trial court erred in denying
the defendant’s motion to dismiss for lack of subject matter jurisdiction. Because the trial
court considered the proper statute, the relevant facts, and the arguments advanced by the
parties, we conclude that the application for an extraordinary appeal was improvidently
granted. We therefore dismiss this appeal.

            Tenn. R. App. P. 10 Extraordinary Appeal; Appeal Dismissed

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which ARNOLD B.
GOLDIN, and CARMA DENNIS MCGEE, JJ., joined.

T. Scott Jones and Gena Lewis, Knoxville, Tennessee, for the appellant, Julia Hurley.

Russell Johnson, District Attorney General, and Jason S. Collver, Assistant Attorney
General, for the appellee, State of Tennessee - Civil.


                                        OPINION

                                I. PROCEDURAL HISTORY

      On March 26, 2020, the State of Tennessee (“Appellee”), on relation of the District
Attorney General for the Ninth Judicial District of Tennessee, filed a petition of quo
warranto in the Chancery Court for Loudon County (the “trial court”) against
Defendant/Appellant Julia C. Hurley, as Loudon County Commissioner for the 2nd
Commission District (“Appellant”), on information of Henry Cullen, a Loudon County
Commissioner. The petition alleged that Appellant was unlawfully holding office because
she had moved out of her district. Following the prayer for relief was the following
statement: “I, Henry Cullen, a citizen of Loudon County agree as Surety, to be held and
firmly bound unto the Chancery Court Clerk of Loudon County, Tennessee for the payment
of all costs awarded against the Petitioner.” Mr. Cullen signed under a line designated
“Surety.”

      On April 20, 2020, Appellant filed a motion to dismiss the complaint, arguing that
Appellee failed to comply with Tennessee Code Annotated section 29-35-110, which
provides as follows:

        (a) The suit is also brought on the information of any person, upon such
        person giving security for the costs of the proceedings, to be approved by the
        clerk of the court in which the bill is filed.
        (b) When the suit is brought at the relation of a private individual, it shall be
        so stated in the bill and proceedings, and such individual is responsible for
        costs in case they are not adjudged against the defendant.

Appellant asserted that Mr. Cullen failed to comply with the statute because he did not
submit a proper surety bond, which necessitates the involvement of a third-party, citing
Bernatsky v. Designer Baths & Kitchens, LLC, No. W2012-00803-COA-R3-CV, 2013
WL 593911, at *1 (Tenn. Ct. App. Feb. 15, 2013), overruled on other grounds by Griffin
v. Campbell Clinic, P.A., 439 S.W.3d 899, 904 (Tenn. 2014) (“The surety bond . . .
involves a third party: the surety.” (citing State v. Thammavong, No. 97,278, 2008 WL
762507, *1 (Kan. Ct. App. Mar. 21, 2008)).1 And because the bond is mandatory and
jurisdictional under the precedent set in Johnson v. Hopkins, 432 S.W.3d 840 (Tenn.
2013), Appellant argued that the suit was not validly commenced and should be dismissed.

       On May 29, 2020, Appellee filed a response arguing that Mr. Cullen’s signature was
sufficient to comply with the statute, which did not expressly require the use of a bond to
secure the judgment. Moreover, Appellee submitted that any failure to comply with the
statute could be cured by amending the complaint to add additional security under
Tennessee Code Annotated section 20-12-124, which provides as follows:

        Any person required by law to give security for costs may, at any stage of
        the cause, be ruled to give such security, if it has not previously been done,
        or to justify or give new or additional security on sufficient cause shown.

Finally, Appellee argued that because both Bernatsky and Johnson involved appellate
bonds, “there is no basis within the case[s] . . . to support [Appellant’s] assertion that

        1
          Thammavong is unpublished. Under Kansas Supreme Court Rule 7.04(f) unpublished opinions
are not binding precedent and are “not favored for citation” except in limited circumstances set forth in the
rule. Kan. Sup. Ct. R. 7.04(f).
                                                   -2-
security for costs is a prerequisite to filing a lawsuit.” See Johnson, 432 S.W.3d at 848–49
(citing Tenn. Code Ann. § 29-18-130) (involving the “bond, with good and sufficient
security” that must be posted by a tenant who appeals from a landlord-tenant action);
Bernatsky, 2013 WL 593911, at *1 (citing Tenn. Code Ann. § 27-5-103) (involving the
“bond with good security” required to appeal a general sessions court judgment to circuit
court).

       A hearing on the motion to dismiss occurred on July 23, 2020. The trial court
eventually entered a written order denying the motion to dismiss on October 21, 2020.
Therein, the trial court ruled that Appellant’s motion to dismiss “was appropriate insomuch
as the manner in which the petition was filed,” but further ruled that “the [c]ourt is going
to allow [Appellee] to provide such sufficient surety as deemed necessary by the Clerk and
Master to satisfy the requirements therein rather than require a dismissal of the suit in
question.”

        On November 4, 2020, Appellant filed a motion in the trial court for leave to file an
interlocutory appeal of the trial court’s denial of her motion to dismiss.2 Therein, Appellant
cited the need to develop a uniform body of law and the need to prevent needless litigation
as the bases for her request. Appellee responded in opposition to the motion on December
1, 2020. The trial court denied Appellant’s motion without explanation by order of
December 17, 2020.

        On December 15, 2020, Appellant filed an application for extraordinary appeal of
the trial court’s order denying Appellant’s motion to dismiss in this Court, under Rule 10
of the Tennessee Rules of Appellate Procedure. This Court granted the appeal on February
3, 2021, limited to the following issue: “Whether the Trial Court erred in denying the
motion to dismiss and allowing Appellee ‘to provide such sufficient surety as deemed
necessary by the Clerk and Master to satisfy the requirements’ of Tennessee Code
Annotated section 29-35-110.”

                                             II. ANALYSIS

       Because the trial court declined to dismiss this action, this appeal comes to us from
a non-final judgment. Under the Tennessee Rules of Appellant Procedure, appeals from
non-final judgments may be had by permission under either Rule 9 or 10. Under Rule 9,
an aggrieved party must timely seek permission from both the trial court and the appellate
court in order to prosecute such an appeal. See generally Tenn. R. App. P. 9. A Rule 9
appeal is appropriate when one or more of the following non-exclusive circumstances is
present:

        2
           The motion also sought to appeal the trial court’s ruling that District Attorney General Russell
Johnson did not have a conflict of interest that precluded him from representing Appellee, but that is not at
issue in this appeal.
                                                   -3-
       (1) the need to prevent irreparable injury, giving consideration to the severity
       of the potential injury, the probability of its occurrence, and the probability
       that review upon entry of final judgment will be ineffective; (2) the need to
       prevent needless, expensive, and protracted litigation, giving consideration
       to whether the challenged order would be a basis for reversal upon entry of
       a final judgment, the probability of reversal, and whether an interlocutory
       appeal will result in a net reduction in the duration and expense of the
       litigation if the challenged order is reversed; and (3) the need to develop a
       uniform body of law, giving consideration to the existence of inconsistent
       orders of other courts and whether the question presented by the challenged
       order will not otherwise be reviewable upon entry of final judgment.

Tenn. R. App. P. 9(a).

        A Rule 10 extraordinary appeal, however, requires only the consent of the appellate
court, rather than approval of the trial court. But the circumstances in which a Rule 10 may
be granted are far more circumscribed. As the Tennessee Supreme court explained,
“[e]xtraordinary appeals are only appropriate ‘(1) if the lower court has so far departed
from the accepted and usual course of judicial proceedings as to require immediate review,
or (2) if necessary for complete determination of the action on appeal as otherwise provided
in [the Rules of Appellate Procedure].’” Gilbert v. Wessels, 458 S.W.3d 895, 898 (Tenn.
2014) (quoting Tenn. R. App. P. 10(a)). According to the Advisory Commission Comment
to Rule 10, “[t]he circumstances in which review is available . . . are very narrowly
circumscribed to those situations in which the trial court or the intermediate appellate court
has acted in an arbitrary fashion, or as may be necessary to permit complete appellate
review on a later appeal.” In other words, “[a]n appellate court should grant a Rule
10 extraordinary appeal only when the challenged ruling represents a fundamental
illegality, fails to proceed according to the essential requirements of the law, is tantamount
to the denial of a party’s day in court, is without legal authority, is a plain and palpable
abuse of discretion, or results in either party losing a right or interest that may never be
recaptured.” Id. (citing State v. McKim, 215 S.W.3d 781, 791 (Tenn. 2007) (noting that
these are the same considerations applicable to the common law writ of certiorari)). Thus,
compared to a Rule 10, a Rule 9 application may be granted “under far less egregious
circumstances.” Id. Indeed, appeals under Rule 10 “are reserved only
for extraordinary departures from the accepted and usual course of judicial
proceedings.” Id. (citing Jones v. Vasu, 326 S.W.3d 577, 578 (Tenn. Ct. App. 2010)).

       On this basis, the Tennessee Supreme Court has directed us to use caution in
granting appeals under Rule 10:

              It is important for appellate courts to exercise restraint in
       granting Rule 10 appeals. Under our Rules, the appellate courts have no
                                        -4-
      authority to unilaterally interrupt a trial court’s orderly disposition of a case
      unless the alleged error rises to the level contemplated by the high standards
      of Rule 10. We note that parties who are unsuccessful in obtaining the trial
      court’s permission for a Rule 9 appeal sometimes respond by petitioning the
      appellate court for permission to appeal under Rule 10. However, unless the
      trial court’s alleged error qualifies for immediate review under the specific
      criteria indicated by Rule 10, the appellate court must respect the trial court’s
      discretionary decision not to grant permission to appeal under Rule 9 and
      refrain from granting a Rule 10 appeal. Those alleged errors not rising to the
      level required by Rule 10 can be reviewed in the normal course of an appeal
      after a final judgment has been entered.

Id. at 898–99.

       In Gilbert, our supreme court concluded that we had not properly exercised the
discretion afforded us under Rule 10:

              In this case, there was no extraordinary departure from the accepted
      and usual course of judicial proceedings; the trial court adhered to established
      legal standards. Trial courts have discretionary authority to determine
      whether the contiguous state limitation should be waived. See Sutphin v.
      Platt, 720 S.W.2d 455, 458 (Tenn. 1986) (noting that Tennessee Code
      Annotated section 29-26-115(b) vests the trial judge with the authority to
      waive the contiguous state limitation). Moreover, “questions regarding the
      admissibility, qualifications, relevancy[,] and competency of expert
      testimony are left to the discretion of the trial court.” McDaniel v. CSX
      Transp., Inc., 955 S.W.2d 257, 263 (Tenn. 1997) (citing State v.
      Ballard, 855 S.W.2d 557, 562 (Tenn. 1993)). Discretionary evidentiary
      rulings, regardless of their merit, rarely constitute the types of extraordinary
      departures from the usual and accepted course of judicial proceedings
      that Rule 10 contemplates.
              The record in this case establishes that the trial court considered the
      proper statute, the relevant facts, and the arguments advanced by the parties.
      As such, the trial court did not so far depart from the accepted and usual
      course of judicial proceedings as to require immediate review, nor was an
      extraordinary review necessary for a complete determination of the action on
      appeal. If the trial court did err, [the plaintiff] may raise the issue in an appeal
      as of right after a final judgment is entered.

Gilbert, 458 S.W.3d at 899. Since the Gilbert decision, this Court has at least once
determined that a Rule 10 application was improvidently granted. See Kaur v. Singh, No.
W2016-02058-COA-R10-CV, 2017 WL 445149, at *7 (Tenn. Ct. App. Feb. 2, 2017)
(citing Gilbert, 458 S.W.3d at 898–99) (determining that the application was
                                          -5-
“improvidently granted” because the trial court “considered the proper statute, the relevant
facts, and the arguments advanced by the parties”).

       Although the situation is less clear here, we likewise conclude that Appellant’s Rule
10 application was improvidently granted in this case. Appellant frames the question in
this case as an issue of first impression. Because Rule 9 appeals are expressly authorized
when necessary to create a uniform body of law, see Tenn. R. App. P. 9(a), Tennessee
courts often grant Rule 9 applications on issues of first impression.3 See, e.g., Chaney v.
Team Techs., Inc., 568 S.W.3d 576 (Tenn. 2019); Dialysis Clinic, Inc. v. Medley, 567
S.W.3d 314 (Tenn. 2019); Young v. City of LaFollette, 479 S.W.3d 785 (Tenn. 2015);
Phillips v. Montgomery Cty., 442 S.W.3d 233, 237 (Tenn. 2014); State v. McCoy, 459
S.W.3d 1, 8 (Tenn. 2014); Cunningham v. Williamson Cnty. Hosp. Dist., 405 S.W.3d 41,
42 (Tenn. 2013); Reid ex rel. Martiniano v. State, 396 S.W.3d 478, 488 (Tenn. 2013);
Garrison v. Bickford, 377 S.W.3d 659 (Tenn. 2012); Lind v. Beaman Dodge, Inc., 356
S.W.3d 889, 894 (Tenn. 2011); Brown v. Tennessee Title Loans, Inc., 328 S.W.3d 850,
853 (Tenn. 2010); State v. Seale, No. M2019-01913-CCA-R9-CD, 2020 WL 4045227, at
*1 (Tenn. Crim. App. July 20, 2020); Burns v. State, 601 S.W.3d 601 (Tenn. Ct. App.
2019), perm. app. denied (Tenn. Mar. 26, 2020); Phillips v. Rural Metro of Tennessee,
L.P., No. E2016-02440-COA-R9-CV, 2017 WL 4877455 (Tenn. Ct. App. Oct. 30, 2017);
Meyers v. First Tennessee Bank, N.A., 503 S.W.3d 365 (Tenn. Ct. App. 2016); Patterson
v. Shelter Mut. Ins. Co., No. M2014-01675-COA-R9-CV, 2015 WL 5320231 (Tenn. Ct.
App. Sept. 11, 2015); Hudson v. Town of Jasper, No. M2013-00620-COA-R9-CV, 2013
WL 5762224, at *3 (Tenn. Ct. App. Oct. 22, 2013); Dale v. B & J Enterprises, No. E2011-
01790-COA-R9-CV, 2012 WL 1655778 (Tenn. Ct. App. May 10, 2012); Brooks Cotton
Co. v. Williams, 381 S.W.3d 414 (Tenn. Ct. App. 2012); Roberts v. McNeill, No. W2010-
01000-COA-R9-CV, 2011 WL 662648, at *7 (Tenn. Ct. App. Feb. 23, 2011).

        In contrast, Tennessee appellate courts have not frequently granted applications
under Rule 10 merely because the dispute involved an issue of first impression. Indeed, the
majority of cases in which this situation was presented were in the criminal law context,
rather than the civil. See generally Himmelfarb v. Allain, 380 S.W.3d 35 (Tenn. 2012)
(originating as an appeal under Rule 10 as to an issue of first impression); Holton v. State,
201 S.W.3d 626 (Tenn. 2006), as amended on denial of reh’g, (June 22, 2006) (granting
an extraordinary appeal that had been denied by the intermediate appellate court as to an
issue of first impression); Patterson v. Tennessee Dep’t of Lab. & Workforce Dev., 60
S.W.3d 60 (Tenn. 2001) (same); Younger v. Okbahhanes, No. E2020-00429-COA-R10-
CV, 2021 WL 289332 (Tenn. Ct. App. Jan. 28, 2021) (involving a Rule 10 concerning a
“matter of first impression in Tennessee”); State v. Morrow, No. 02C01-9601-CC-00022,
1996 WL 170679 (Tenn. Crim. App. Apr. 12, 1996) (allowing a Rule 10 appeal of an issue
of first impression because the Rule 10 “application is the prescribed mechanism for an

        3
         We note that the need to develop a uniform body of law was one of the bases cited in Appellant’s
motion for leave to file a Rule 9 application.
                                                  -6-
appeal of a trial court’s decision regarding media coverage”); Ball v. State, 891 S.W.2d
240 (Tenn. Crim. App. 1994) (involving a Rule 10 concerning a matter of first impression);
State v. Crawford, 783 S.W.2d 573 (Tenn. Crim. App. 1989) (same); State v. Turner, 713
S.W.2d 327 (Tenn. Crim. App. 1986) (same); see also Culbertson v. Culbertson, 455
S.W.3d 107 (Tenn. Ct. App. 2014) (citing Culbertson v. Culbertson, 393 S.W.3d 678
(Tenn. Ct. App. 2012)) (describing a prior Rule 10 appeal as involving an issue of first
impression). The fact that few Rule 10 applications have been granted on the basis of the
need to decide an issue of first impression may be explained by the fact that fewer Rule 10
applications are granted, relative to Rule 9 applications. However, it could also result from
the fact that a trial court likely does not so far depart from the usual and accepted course of
proceedings when there is no accepted course in place yet under Tennessee law.

        A somewhat more recent case illustrates this point. In Jones v. Windham, this Court
grappled with an issue of law that was characterized as an issue of first impression by one
of the panel members. See Jones v. Windham, No. W2015-00973-COA-R10-CV, 2016
WL 943722, at *13 (Tenn. Ct. App. Mar. 11, 2016) (Gibson, J., dissenting), appeal
granted, judgment vacated (Tenn. Aug. 19, 2016) (hereinafter “Jones I”) (“This case
presents an issue of first impression in Tennessee.”). The Tennessee Supreme Court
nevertheless concluded that it was not appropriate for review under Rule 10. See Jones v.
Windham, No. W2015-00973-SC-R11-CV (Tenn. Aug. 19, 2016). Unfortunately, our
supreme court chose to issue only a per curium order in Jones, so the only insight into its
basis for dismissing the case was that “the trial court did not so far depart from the accepted
and usual course of judicial proceedings as to require immediate review and because a
review is not necessary for a complete determination of the action on appeal.” Id.
Importantly, the Jones appeal involved only a question of law, rather than the discretionary
decision that was at issue in Gilbert. See Jones I, 2016 WL 943722, at *3. Moreover, the
majority opinion noted that there was a split of authority as to the dispositive issue. Id. This
was apparently not sufficient, however, to justify extraordinary review. Cf. State v.
Willoughby, 594 S.W.2d 388, 392 (Tenn. 1980) (holding that while an application was
“procedurally proper” due to an issue not having been “heretofore decided,” it should
nevertheless be “denied on its merits” because it did not meet the requirements of State v.
Johnson, 569 S.W.2d 808 (Tenn. 1978), i.e., that the challenged ruling represents a
fundamental illegality, fails to proceed according to the essential requirements of the law,
is tantamount to the denial of a party’s day in court, is without legal authority, is a plain
and palpable abuse of discretion, or results in either party losing a right or interest that may
never be recaptured).

        Respectfully, we conclude that the same is true in this case. Here, the dispute
concerns the proper interpretation and application of Tennessee Code Annotated section
29-35-110. In particular, the parties dispute whether Appellee properly complied with that
statute’s requirement to give “security for the costs of the proceedings.” Appellant asserts
that this requirement is mandatory and jurisdictional and that the failure to provide a bond
was fatal to Appellee’s action. In support, Appellant cites Johnson v. Hopkins, 432 S.W.3d
                                             -7-
840 (Tenn. 2013), which involved a statutory bond required to appeal a judgment in the
landlord-tenant context.

        In contrast, Appellee contends that Johnson is entirely inapplicable as it involves a
different statutory scheme employing language different from section 29-35-110. The
language actually at issue, Appellee submits, required only that the clerk approve the
security, and another statute, Tennessee Code Annotated section 20-12-124, expressly
allowed the trial court to increase the security if necessary. Thus, Appellee argues that there
was no jurisdictional defect that required dismissal of its cause of action. Consequently,
neither party contends that any controlling caselaw interpreting section 29-35-110
mandated a particular result in the trial court. Instead, the parties simply disagree as to how
this statute should be interpreted, given caselaw and other relevant statutes.4

       We concede that in the context of an appeal from a final judgment or even a proper
Rule 9 interlocutory appeal, divining generally applicable rules from similar, but not
identical, caselaw is a common requirement of this Court. But appeals from final judgments
occur as of right, and therefore require no exercise of discretion as to whether this Court
should interfere with the normal course of the trial court’s proceeding. See generally Tenn.
R. App. P. 3 (providing that appeals of final judgments are “as of right”). Even appeals
under Rule 9 are fundamentally different, as Advisory Committee comments to Rule 10
emphasize that the burden to justify our interference is far more “narrowly circumscribed”
under Rule 10 than under Rule 9. Tenn. R. App. P. 10 adv. comm. cmt.

        Under the circumstances present in this case, we must conclude that the record does
not reveal “an extraordinary departure[] from the accepted and usual course of judicial
proceedings.” Gilbert, 458 S.W.3d at 898 (emphasis added). Like the court in Gilbert, the
trial court’s written order denying the motion to dismiss demonstrates “that the trial court
considered the proper statute, the relevant facts, and the arguments advanced by the
parties.” Id. at 899. Under these circumstances, our supreme court has held that no
extraordinary departure occurred so as to justify an extraordinary appeal. Id.; see also
Kaur, 2017 WL 445149, at *7 (applying this framework to conclude that the Rule 10
application was improvidently granted). And the Jones case makes clear that issues of first
impression are not automatically entitled to review under Rule 10. As such, the situation
does not rise to the high level necessary to justify interference in the trial court’s orderly

        4
          In our view, this appeal therefore involves a multitude of sometimes overlapping questions: (1)
whether the requirements of section 29-35-110 are mandatory and jurisdictional; (2) whether the statement
in Appellee’s complaint satisfied the requirements of section 29-35-110; and (3) whether section 20-12-
124 may be used to correct any deficiency. Respectfully, the trial court’s order is somewhat ambiguous and
does not appear to resolve many of these disputes, other than allowing the deficiency in the security
provided to be corrected. In a different case, we held that an interlocutory appeal was not ripe when the trial
court failed to answer the dispositive question presented. See generally Farmers Mut. of Tennessee v.
Atkins, No. E2011-01903-COA-R9-CV, 2012 WL 982998, at *5 (Tenn. Ct. App. Mar. 21, 2012).

                                                    -8-
disposition of the case. Id. at 898.

        Of course, Appellant did not assert in her application for an extraordinary appeal
that the trial court had so far departed from the usual course of proceedings as to necessitate
immediate review.5 Instead, she argued that she would “lose a right or interest that may
never be recaptured.” Id. at 898 (citing McKim, 215 S.W.3d at 791). Respectfully, we
disagree.

       The Tennessee Supreme has provided the following guidance on the use of this
reason as justification for extraordinary relief;

        In entertaining and acting upon this discretionary writ,[6] in my view, a
        critical consideration is the existence of an effective, available and
        expeditious appellate remedy. The mere fact that an appeal may ultimately
        afford a vehicle for the presentation of the errors asserted may well be of no
        significance. The right or interest sought to be protected may be eroded or
        devitalized notwithstanding the successful pursuit of an appeal. Again, the
        ultimate test must be whether, absent the use of the common law writ, either
        party to a criminal action loses a right or forfeits an interest that can never be
        recaptured.

State v. Johnson, 569 S.W.2d 808, 815 (Tenn. 1978). In State v. Johnson, the Tennessee
Supreme Court held that this consideration was present where the trial court granted a
motion to suppress evidence against the defendant, as the trial court’s ruling was “in effect
a judgment of acquittal” and that “the State’s only avenue of relief against a suppression
order, plainly and palpably erroneous, is by the common law writ of certiorari.” Id. at 811,
814. Because “[the] State ha[d] no other remedy,” the State’s interest had “been destroyed”
and the writ of certiorari was proper. Id. at 816.

        Applying this rule, we have previously held that a right could not be recaptured
when a parent had no other avenue to appeal a ruling which required her to produce her
mental health records despite a statutory privilege. See In re Lucas H., No. W2020-00122-
COA-R3-JV, 2021 WL 2137991, at *4 (Tenn. Ct. App. May 26, 2021) (“[G]iven the nature
of the privilege at stake in this case, the present matter uniquely implicates a right or interest
that is subject to being lost forever if not protected.”). In that situation, requiring the parent

        5
           Appellant also did not assert that review was “necessary for complete determination of the
action[.]” Tenn. R. App. P. 10(a)(2). As discussed in detail, infra, review of the final judgment is sufficient
in this case.
         6
           Although Johnson involved a common law writ of certiorari, it is well-settled that the same
considerations are applicable in determining whether to grant a Rule 10 extraordinary appeal. See McKim,
215 S.W.3d at 791 (“This Court has stated that a Rule 10 extraordinary appeal will lie whenever the
prerequisites for common law certiorari exist[.]”).

                                                    -9-
to await a final judgment to review the disclosure decision “would be of no avail” because
the records would have already been disclosed. Id. at *5. On that basis, we held that relief
pursuant to the common law writ of certiorari was proper. Id. at *6–7. Cf. State v. Gallaher,
730 S.W.2d 622 (Tenn. 1987) (holding that “[t]he ruling of the trial judge [striking a prior
conviction from an indictment] resulted in the State losing a right that could never
be recaptured,” presumably due to double jeopardy concerns).

        Here, Appellant expresses concerns that a case upon which she asserts the trial court
has no subject matter jurisdiction could result in her removal from elected office. We agree
that such an outcome is a possibility. But this possibility simply does not amount to the
loss of an interest that may never be recaptured. As an initial matter, we note that nothing
in Rule 10 automatically qualifies issues of subject matter jurisdiction as proper candidates
for Rule 10 review. See generally Tenn. R. App. P. 10. Instead, issues of subject matter
jurisdiction may be litigated at any time, including on direct appeal. See Johnson v.
Hopkins, 432 S.W.3d at 844 (“[S]ubject matter jurisdiction is a threshold inquiry, which
may be raised at any time in any court.”). Moreover, regardless of how the issue reaches
us, issues of subject matter jurisdiction are reviewed de novo in this Court. See Northland
Ins. Co. v. State, 33 S.W.3d 727, 729 (Tenn. 2000) (“Since a determination of whether
subject matter jurisdiction exists is a question of law, our standard of review is de novo,
without a presumption of correctness.”). As such, appeal following a final judgment does
not place Appellant in any materially different position than if this issue was resolved at
this juncture. Appellant has therefore not demonstrated that the alleged error by the trial
court cannot “be reviewed in the normal course of an appeal after a final judgment has been
entered.” Gilbert, 458 S.W.3d at 899.

        The possibility of an adverse judgment likewise does not “destroy” Appellant’s
interest in her position. See State v. Johnson, 569 S.W.2d at 816. Both the Tennessee Rules
of Civil Procedure and Appellate Procedure contain avenues for Appellant to seek a stay
of any trial court ruling against her pending appeal. See Tenn. R. Civ. P. 62.01 (providing
that “in actions to remove a public officer” an interlocutory or final judgment is not stayed
unless ordered by the court); Tenn. R. Civ. P. 62.03 (providing that in “actions specified in
Rule 62.01” the court may in its discretion “suspend relief or grant whatever additional or
modified relief is deemed appropriate during the pendency of the appeal”); Tenn. R. Civ.
P. 62.04 (allowing a stay on appeal upon the giving of a bond); Tenn. R. App. P. 7
(providing the procedure for obtaining appellate review of a trial court’s stay decision).

        Moreover, even setting aside the issue of Appellant’s ability to seek a stay, we must
conclude concerns about the events that may take place following a final judgment are
somewhat exaggerated. In her application, Appellant contends that “if on direct appeal, this
court agrees with defendant that the trial court lacked jurisdiction, then the remedy for such
a situation is unclear.” In the very next sentence, however, Appellant concedes the proper
remedy: “If the lawsuit is a nullity, then any ouster would be improper.” Indeed, it is well-
settled that a judgment entered without subject matter jurisdiction is void and of no effect.
                                             - 10 -
See, e.g., In re Baby, 447 S.W.3d 807, 837 (Tenn. 2014) (“In consequence, if the juvenile
court lacked jurisdiction as to a particular subject matter, its ruling as to that issue is a
nullity.”); In re Estate of Trigg, 368 S.W.3d 483, 489 (Tenn. 2012) (“[T]he orders and
judgments entered by courts without jurisdiction over the subject matter of a dispute are
void. . . .”). But see Turner v. Turner, 473 S.W.3d 257 (Tenn. 2015) (detailing certain
exceptional circumstances, not at issue here, under which a void judgment will be given
effect). Thus, while such a situation may cause disruption, there is no uncertainty as to the
proper remedy should it be demonstrated that the trial court lacked subject matter
jurisdiction. Moreover, it certainly does not rise to the level of other cases in which
appellate review of the dispute at issue would be futile if the trial court proceedings were
permitted to continue because there would be no way to “‘unring the proverbial bell[.]’”
Autin v. Goetz, 524 S.W.3d 617, 637 (Tenn. Ct. App. 2017) (quoting Dispatch Printing
Co. v. Recovery Ltd. P’ship, 2006-Ohio-1347, ¶ 13, 166 Ohio App.3d 118, 123, 849 N.E.2d
297, 301) (involving “potentially damaging and confidential documents [that] were
exchanged”); see also In re Lucas, 2021 WL 2137991, at *4 (holding that a right could
not be recaptured in this situation).

        In our view, then, the most significant difference between interlocutory relief and
an appeal of the final judgment in this case is the delay and expense that may result from a
full trial. Indeed, this was one of the bases that was cited by Appellant as justifying leave
to file a Rule 9 application with this Court. This was a proper basis for seeking relief under
Rule 9, as the Tennessee Supreme Court has chosen to make that a consideration in
determining whether to grant a Rule 9 interlocutory appeal. See Tenn. R. App. P. 9(a)
(directing the court to consider “the need to prevent needless, expensive, and protracted
litigation, giving consideration to whether the challenged order would be a basis for
reversal upon entry of a final judgment, the probability of reversal, and whether an
interlocutory appeal will result in a net reduction in the duration and expense of the
litigation if the challenged order is reversed” in determining whether to grant a Rule 9
application). It has chosen not to include that language in Rule 10. See generally Tenn. R.
App. P. 10. We presume that the Tennessee Supreme Court’s decision to exclude this
language from Rule 10 was intentional. See State v. Welch, 595 S.W.3d 615, 623 (Tenn.
2020) (quoting State v. Loden, 920 S.W.2d 261, 265 (Tenn. Crim. App. 1995)) (“The
canon of statutory construction expressio unius est exclusio alterius provides that ‘where
the legislature includes particular language in one section of a statute but omits it in another
section of the same act, it is generally presumed that the legislature acted purposefully in
the subject included or excluded.’”); see also Thomas v. Oldfield, 279 S.W.3d 259, 261
(Tenn. 2009) (“Although the rules of civil procedure are not statutes, the same rules of
statutory construction apply in the interpretation of rules.”). Thus, the threat of unnecessary
or expensive litigation that is likely to be overturned on appeal is not sufficient alone to
justify an extraordinary appeal under Rule 10. And we have been cautioned that we cannot
interfere in the trial court’s jurisdiction simply because the trial court did not grant what
may have been an appropriate Rule 9 application. See Gilbert, 458 S.W.3d at 899 (“The
appellate court must respect the trial court’s discretionary decision not to grant permission
                                              - 11 -
to appeal under Rule 9 and refrain from granting a Rule 10 appeal.”).

       In sum, we cannot conclude that the stringent requirements of Rule 10 have been
met in this case. As a result, we conclude that Appellant’s application for an extraordinary
appeal was improvidently granted. We therefore dismiss this appeal.

                                    III. CONCLUSION

        This extraordinary appeal is dismissed, and the case is remanded to the trial court
for further proceedings. Costs of this appeal are taxed to the Appellant Julia C. Hurley, for
which execution may issue, if necessary.



                                                    S/ J. Steven Stafford
                                                    J. STEVEN STAFFORD, JUDGE




                                           - 12 -